UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2523



KOJO OKATA,

                                                          Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-661-505)


Submitted:    January 7, 1997             Decided:   January 23, 1997


Before LUTTIG and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Petition denied by unpublished per curiam opinion.


Randall Lee Johnson, Arlington, Virginia, for Petitioner. Richard
Michael Evans, Carl H. McIntyre, Jr., Laura Marlene Friedman, David
V. Bernal, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Board of Immigration Appeals'

decision denying relief on his application for asylum and with-

holding of deportation. Our review of the record discloses that the

Board's decision is based upon substantial evidence and is without

reversible error. Okata v. INS, No. A70-661-505 (B.I.A. Aug. 5,
1996). Accordingly, we deny the petition for review.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                   PETITION DENIED




                                2